[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION FOR ORDER OF PAYMENTS ON ARREARAGES OF CHILD SUPPORT AND ALIMONY-POST JUDGMENT (157) AND DEFENDANT'S MOTION FOR MODIFICATION (156)
On February 21, 1996 this court ruled on the plaintiff's motion for CT Page 8679 contempt (#140), finding an alimony arrears of $22,100 as of January 1, 1996. No payment order on said arrears was entered. The child support arrears was sent back to support enforcement for monitoring and collections.
The plaintiff testified during the hearing on the present motion that he is paying the alimony order "at the current time". Neither party addressed the arrears at the current hearing so the court concluded it is the same as found on motion (#140).
The defendant is ordered to pay $50 weekly on the alimony arrears commencing on Friday, August 4, 2000. No interest on the arrears shall be assessed. If the defendant defaults in payments for more than 30 consecutive days the plaintiff may seek interest by way of motion and hearing thereon.
The plaintiff's motion for modification is denied.
HARRIGAN, J.